UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7499


TRAVIS LEON DAVIDSON,

                Plaintiff - Appellant,

          v.

ROBERT RATLIFF; NICOLE MACE; WESLEY ROBINSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-01072-RBH)


Submitted:   February 27, 2012            Decided:   March 1, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Travis Leon Davidson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Travis    Leon     Davidson          seeks         to    appeal      the    district

court’s    order       adopting       the     magistrate               judge’s        report      and

recommendation and denying relief on his 42 U.S.C. § 1983 (2006)

complaint.       The    district        court’s         final         order    was    entered      on

July 22,      2011.      We     construe      Davidson’s              notice     of      appeal    as

having been filed, at the earliest, on November 4, 2011, the

date on his notice of appeal.                      See Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 277 (1988).                                 In his notice of

appeal, Davidson stated that he did not receive notice of the

district      court’s    order     in    time          to    file      a   timely        notice    of

appeal.

              Parties are accorded thirty days after entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal    period      under    Fed.     R.    App.          P.   4(a)(5)      or     reopens      the

appeal period under Fed. R. App. P. 4(a)(6).                               This appeal period

is mandatory and jurisdictional.                        See Bowles v. Russell, 551

U.S.   205,    214     (2007)    (“Today          we    make      clear       that    the   timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”).

              Davidson’s        notice       of    appeal             is   clearly       untimely.

However, under Rule 4(a)(6), the district court may reopen the

time to file an appeal if (1) the moving party did not receive

                                              2
notice of entry of judgment within twenty-one days after entry,

(2) the motion is filed within 180 days of entry of judgment or

within   fourteen   days   of   receiving   notice   from   the    court,

whichever is earlier, and (3) no party would be prejudiced.             We

accordingly remand for the limited purpose of permitting the

district court to determine whether Davidson is entitled to the

benefit of Rule 4(a)(6) to reopen the time to file an appeal.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                                  REMANDED




                                   3